       Case 1:18-cv-05677-VEC-KHP Document 61 Filed 12/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                12/28/2020
MELVIN L. WILLIAMS,
            Plaintiff,                                 18-CV-05677 (VEC) (KHP)
-against-                                              ORDER
DETECTIVE ALBERTO PIZARRO
            Defendant.



KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

       Per this Court’s Order at ECF No. 60, Plaintiff had until December 23, 2020 to file a letter

with the Court advising whether he has pages 1-3 and 14 to the end of the grand jury transcript

in his possession and, if so, to explain why he has not provided copies of those pages to

Defendant’s counsel. To date, Plaintiff has not filed any such letter. The Court will extend

Plaintiff’s time to file a letter with the above-referenced information until January 13, 2021.

Another failure on the part of the Plaintiff to file this letter will result in dismissal of this matter

for failure to prosecute.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

plaintiff at the addresses below.

Dated: December 28, 2020
       New York, New York
                                                SO ORDERED.

                                                ________________________________
                                                KATHARINE H. PARKER
                                                United States Magistrate Judge
     Case 1:18-cv-05677-VEC-KHP Document 61 Filed 12/28/20 Page 2 of 2




Pro Se Plaintiff Address:
Melvin L. Williams
970 Prospect Avenue
Apt #5B
Bronx, NY 10459

Melvin L. Williams
c/o Parole Officer C. McQueen
Manhattan III Area Office
314 West 40th Street
New York, NY 10018




                                     2
